United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-1768
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Jervonz L. Williams

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 21, 2013
                             Filed: November 29, 2013
                                   [Unpublished]
                                   ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Jervonz Williams appeals the sentence imposed by the district court1 after he
pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. §§


      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
922(g)(1) and 924(a)(2), and the court determined that he qualified as an armed career
criminal under 18 U.S.C. § 924(e). On appeal, Williams’s counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting that the sentence is substantively unreasonable.

       Upon careful review, we conclude that Williams’s within-Guidelines-range
sentence is not substantively unreasonable, as nothing in the record indicates that the
court failed to consider a relevant factor that should have received significant weight,
gave significant weight to an improper or irrelevant factor, or considered only
appropriate factors but in weighing those factors committed a clear error of judgment.
See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (if
sentence is within Guidelines range, appellate court may apply presumption of
reasonableness); see also United States v. Gant, 721 F.3d 505, 511 (8th Cir. 2013) (on
substantive review, district court abuses its discretion when it fails to consider relevant
factor that should have received significant weight, gives significant weight to
improper or irrelevant factor, or considers only appropriate factors but in weighing
those factors commits clear error of judgment).

       Having independently reviewed the record in accordance with Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. We therefore affirm the
judgment of the district court and grant counsel’s motion to withdraw, subject to
counsel informing Williams about procedures for seeking rehearing or filing a petition
for certiorari.
                       ______________________________




                                           -2-